Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kent Stier on September 14, 2021.
The application has been amended as follows: 
Claim 1 - A method comprising:
providing a plurality of signals to a cancelation device, wherein the cancelation device comprises a plurality of phase shifters, wherein the cancelation device comprises a first level comprising a first combiner/splitter and a second combiner/splitter and a second level comprising a third combiner/splitter being fed by the first combiner/splitter and the second combiner/splitter, wherein the plurality of phase shifters comprise a first phase shifter disposed in a first input port of the first combiner/splitter, a second phase shifter disposed in a first input port of the second combiner/splitter, and a third phase shifter disposed in a first input port of the third combiner/splitter, wherein each of the plurality of signals are configured to provide the cancelation device with one of a plurality of different configurations for the plurality of phase shifters, and wherein providing the plurality of signals to the cancelation device comprises:
providing a first signal that causes a first switch of [a] the first phase shifter of the plurality of phase shifters to place a first shifting element of the first phase shifter in a state to shift a first incoming 
providing a second signal that causes a second switch of [a] the second phase shifter of the plurality of phase shifters to place a second shifting element of the second phase shifter in another state to not shift a second incoming signal to provide the cancelation device with a second configuration of the plurality of different configurations, the second configuration being different than the first configuration; 
receiving an effective echo power value corresponding to each of the plurality of different configurations of the plurality of phase shifters; 
selecting, based on the effective echo power value corresponding to each of the plurality of different configurations of the plurality of phase shifters, a configuration from the plurality of different configurations of the plurality of phase shifters corresponding to a lowest effective echo power value for the cancelation device; and 
operating the cancelation device at the selected configuration one of the plurality of different configurations.
Claim 5 – Canceled.
Claim 8 - A system comprising: 
a memory storage; and 
a processing unit coupled to the memory storage, wherein the processing unit is [operative] configured to: 
provide a plurality of signals to a cancelation device, wherein the cancelation device comprises a plurality of phase shifters, wherein each of the plurality of signals are configured to provide the cancelation device with one of a plurality of different configurations of the plurality of phase shifters, wherein the plurality of phase shifters comprise a first phase shifter disposed in a first input port of a configured to: 
provide a first signal that causes a first switch of [a] the first phase shifter of the plurality of phase shifters to place a first shifting element of the first phase shifter in a state to shift a first incoming signal to provide the cancelation device with a first configuration of the plurality of different configurations, and 
provide a second signal that causes a second switch of [a] the second phase shifter of the plurality of phase shifters to place a second shifting element of the second phase shifter in another state to not shift a second incoming signal to provide the cancelation device with a second configuration of the plurality of different configurations, the second configuration being different than the first configuration, 
receive an effective echo power value corresponding to the plurality of different configurations of the plurality of phase shifters, 
select, based on the effective echo power value corresponding to each of the plurality of different configurations of the plurality of phase shifters, a configuration from the plurality of different configurations of the plurality of phase shifters corresponding to a lowest effective echo power value for the cancelation device, and 
operate the cancelation device at the selected configuration one of the plurality of different configurations.
Claim 14 -  A non-transitory computer-readable medium that stores a set of instructions which when executed perform method executed by the set of instructions comprising: 
 wherein the plurality of phase shifters comprise a first phase shifter disposed in a first input port of the first combiner/splitter, a second phase shifter disposed in a first input port of the second combiner/splitter, and a third phase shifter disposed in a first input port of the third combiner/splitter, wherein each of the plurality of signals are configured to provide the cancelation device with one of a plurality of different configurations of the plurality of phase shifters, and wherein providing the plurality of signals to the cancelation device comprises: 
providing a first signal that causes a first switch of [a] the first phase shifter of the plurality of phase shifters to place a first shifting element of the first phase shifter in a state to shift a first incoming signal to provide the cancelation device with a first configuration of the plurality of different configurations, and 
providing a second signal that causes a second switch of [a] the second phase shifter of the plurality of phase shifters to place a second shifting element of the second phase shifter in another state to not shift a second incoming signal to provide the cancelation device with a second configuration of the plurality of different configurations, the second configuration being different than the first configuration; -7-S/N: 16/385,920 
receiving an effective echo power value corresponding to the plurality of different configurations of the plurality of phase shifters; 
selecting, based on the effective echo power value corresponding to each of the plurality of different configurations of the plurality of phase shifters, a configuration from the plurality of different 
operating the cancelation device at the selected configuration of the plurality of different configurations.
Claim 18 – Canceled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or make obvious the subject matter in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465